Case 2:17-bk-55128       Doc 47   Filed 06/21/19 Entered 06/21/19 15:43:59           Desc Main
                                  Document     Page 1 of 2



This document has been electronically entered in the records of the United
States Bankruptcy Court for the Southern District of Ohio.


IT IS SO ORDERED.



Dated: June 21, 2019



________________________________________________________________




                         UNITED STATES BANKRUPTCY COURT
                            SOUTHERN DISTRICT OF OHIO
                                 EASTERN DIVISION

In re:                                      :       Case No. 17-55128

         Stephen T. Webb                    :       Chapter 13
         Colleen J. Webb

                       Debtors.             :       Judge John E. Hoffman Jr.


     ORDER APPROVING MOTION TO MODIFY PLAN POST-CONFIRMATION
                         (REL. DOC. NO. 45)



         This matter is before the Court upon Debtors’ Motion to Modify Plan Post-Confirmation,

filed on May 22, 2019 (See Doc. No. 45). The Court further finds that more than twenty-one (21)

days have elapsed from the date of service of Debtors’ Motion and no objection has been filed.

The Court further finds Debtors’ Motion to be well taken and that good cause exists for granting

said Motion.
Case 2:17-bk-55128      Doc 47    Filed 06/21/19 Entered 06/21/19 15:43:59          Desc Main
                                  Document     Page 2 of 2



       THEREFORE, it is hereby ORDERED that Debtors’ plan payment shall increase to

$2,125.00 per month, beginning in June 2019. The dividend paid to unsecured creditors shall

remain at 5.00%. The Debtors shall make a plan payment for no longer than sixty (60) months,

but at least of the applicable commitment period of thirty-six (36) months.

       The proposed modification will not modify the rights of the holders of unsecured claims.

The proposed modification will not modify the rights of any secured claim holder.



IT IS SO ORDERED.

Copies To:
Default List.
